Citation Nr: 0021652	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-07 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from February 21, 
1970, to August 16, 1970.  He also served in the Reserves.  

Service connection was denied for asthma and a back disorder 
by a May 1997 rating decision that became final when the 
appellant did not timely file an appeal thereof.  His current 
appeal comes before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) No. Little Rock, Arkansas, Regional Office (RO).  


FINDINGS OF FACT

1.  A May 1997 rating decision denied service connection for 
asthma, and that decision became final when the appellant did 
not timely file an appeal from the decision after receiving 
notification thereof in May 1997.  

2.  Because the evidence received since the May 1997 rating 
decision is merely cumulative of the evidence previously 
considered, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for asthma.  

3.  The May 1997 rating decision denied service connection 
for a back disorder, and that decision became final when the 
appellant did not timely file an appeal from the decision 
after receiving notification thereof in May 1997.  

4.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a back 
disorder.  

5.  There is no competent evidence of a nexus between the 
appellant's current back disability and inservice disease or 
injury.  

CONCLUSIONS OF LAW

1.  The evidence received by VA since the May 1997 rating 
decision with regard to the claim for service connection for 
asthma is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) (1999).  

2.  The evidence received by VA since the May 1997 rating 
decision regarding the claim for service connection for a 
back disorder is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 5108, 7105(c) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.307, 3.309, 20.302(a) (1999).  

3. The appellant has not submitted a well-grounded claim for 
service connection for a back disorder.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The appellant's claims for service connection for asthma and 
a back disorder were previously denied by a May 1997 rating 
decision that became final when he did not file a timely 
appeal of the decision after receiving notification thereof 
in May 1997.  Except as otherwise provided, when a claim 
becomes final after an unappealed rating decision, the claim 
may not be thereafter reopened.  Should new and material 
evidence be presented or secured with respect to a claim that 
has been disallowed, the claim shall be reopened and reviewed 
as to all of the evidence of record.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a).  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
process for reopening claims was a three-step process under 
the holding by United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented, which under 
38 C.F.R. § 3.156(a) means evidence not previously submitted 
to agency decision makers which satisfies the following 
requirements: it bears directly and substantially upon the 
specific matter under consideration; it is neither cumulative 
nor redundant; and, by itself or in connection with evidence 
previously assembled, it is so significant that it must be 
considered in order to fairly decide the merits of the claim; 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, the Secretary must reopen the claim and "evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new" after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999).  For the limited purpose of 
determining whether to reopen a claim, the Board must accept 
the new evidence as credible and entitled to full weight.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claims for service connection for asthma and a back disorder 
were last finally denied by the May 1997 rating decision.  

I.  Asthma

The appellant asserts that his bronchial asthma had its 
origin in service.  The evidence of record at the time of the 
May 1997 rating decision included the appellant's service 
medical records, which did not show any complaint or finding 
of asthma, but showed that he reported pneumonia prior to 
reporting to active duty in October 1991.  Also considered by 
the RO in May 1997 was the following evidence:  private 
medical records from A. L. Travis, M.D., dated from 1988 to 
1995, which included an October 1991 record that indicated 
the appellant was disabled by pneumonia, and a January 1995 
record that diagnosed asthma; a July 1992 medical record from 
D. R. Nichols, M.D., that diagnosed bronchial asthma; a 
report of a November 1995 VA pulmonary examination that 
diagnosed asthma or restrictive airways disease.  Service 
connection was denied for asthma by the May 1997 rating 
decision on the basis that the claim was not well grounded 
because there was no competent medical evidence that showed 
any etiological relationship between the appellant's military 
service and his currently manifested asthma.  

The evidence submitted since the May 1997 rating decision 
includes additional statements by the appellant but no 
additional medical evidence pertaining to his asthma.  
Because his contentions are the same as those considered in 
May 1997, the Board finds that this evidence is cumulative of 
the previously considered evidence, and that, therefore, the 
appellant has not presented any additional evidence so 
significant that it must be considered in order to fairly 
decide the merits of his claim of entitlement to service 
connection for asthma.  Accordingly, the claim cannot be 
reopened, as the appellant has not submitted evidence that is 
both new and material.  38 U.S.C.A. §§ 5107, 5108, 7105; 38 
C.F.R. § 3.156.  


II.  A Back Disorder

The appellant claims that his back problems began in service 
when he strained his back lifting a heavy appliance (field 
range).  On his original claim, received in September 1995, 
he indicated that he had hurt his back during training for 
the Reserves in April 1992.  He later stated that the injury 
that was the origin of his current back problems happened 
during a period of training in 1989.  

The evidence of record at the time of the May 1997 rating 
decision included the appellant's service medical records, 
which did not show any complaint or finding of a back 
disorder.  Also considered by the RO in May 1997 was the 
following evidence:  private medical records from A. L. 
Travis, M.D., dated from 1988 to 1995, which included an 
October 1991 record that noted history provided by the 
appellant of low back pain since 1977 when he had been pinned 
against one tree by another tree while cutting logs; an 
August 1992 medical record from P. L. Raby, M.D., that 
diagnosed mild degenerative arthritis of the cervical and 
lumbar spine; a report of a November 1995 VA general medical 
examination that diagnosed chronic cervical strain and 
chronic lumbar strain; November 1995 VA X-rays reports of the 
cervical and lumbar spine that were normal; and statements 
from three fellow service persons, dated in October and 
November 1996, that indicated the appellant had sustained 
injury to his neck and back while on active duty in 1989 as a 
result of lifting a field range.  Service connection was 
denied for a back disorder by the May 1997 rating decision on 
the basis that the claim was not well grounded because there 
was no competent medical evidence that showed any etiological 
relationship between the appellant's military service and his 
current back pathology.  

The evidence submitted since the May 1997 rating decision 
includes additional statements by the appellant; copies of 
the October/November 1996 statements from the three fellow 
service persons, and a copy of an April 1992 outpatient 
record from Dr. Travis that the appellant was seen for 
complaints of extreme fatigue, a very stiff neck, and a lot 
of back pain since performing a lot of heavy lifting, 
including weights up to 300 pounds, the past weekend while 
involved in an Army exercise.  

The Board finds that the evidence received since the May 1997 
rating decision is new because it describes the appellant's 
complaints of neck and back problems related to military 
training the weekend before, and it is material because it 
raises the question of whether those problems could be the 
origins of his current back disability.  Accordingly, the 
Board reopens the claim for service connection for a back 
disorder on the basis that the appellant has submitted new 
and material evidence.  38 U.S.C.A. §§ 5107, 5108, 7105(c); 
38 C.F.R. § 3.156.  

Because the Board has determined that the appellant's claim 
for service connection for a back disorder is reopened, it 
must be reviewed under the second element of Winters, which 
is whether the claim is well grounded.  Reviewing the claims 
file, the Board finds that the appellant's contentions and 
evidence submissions have been focused on the merits of his 
claim for service connection for residuals of a head injury.  
Therefore, we do not believe he will be prejudiced by our 
deciding the claim on the merits at this time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for a back disorder.  The first element required 
to show a well-grounded claim is met because the November 
1995 VA medical examination report diagnosed chronic cervical 
strain and chronic lumbar strain and the August 1992 medical 
record from P. L. Raby, M.D., diagnosed mild degenerative 
arthritis of the cervical and lumbar spine.  The second 
element required for a well-grounded claim is also met 
because the appellant has stated that he developed neck and 
back pain lifting heavy objects while on Reserve duty.  

However, the third element for a well-grounded claim under 
Caluza is not met because the appellant fails to show the 
required nexus between his current back problems, diagnosed 
as chronic cervical strain and chronic lumbar strain, and any 
injury or disease in service.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 
502, 505 (1993).  The Board also notes that there is no 
competent medical evidence that indicates the appellant had 
degenerative joint disease in either the cervical or lumbar 
spine to a compensable degree within one year after service.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his current back problems, the record 
does not show that he is a medical professional, with the 
training and expertise to provide clinical findings regarding 
any etiological relationship of the current back disability 
to service.  Consequently, his lay statements, while credible 
with regard to his subjective complaints and history, are not 
competent evidence for the purpose of showing a nexus between 
current complaints and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim of entitlement to service connection 
for a back disorder is plausible or otherwise well grounded.  
Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  However, in the limited 
circumstances where a claim for benefits is incomplete, and 
references other known and existing evidence, VA is obliged 
under 38 U.S.C.A. § 5103(a) to advise the claimant of the 
evidence needed to complete his application, and this duty 
must be based on the facts of each case.  See Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  In this case, the RO 
substantially complied with this obligation in an April 1999 
statement of the case.  Unlike the situation in Robinette, 
the appellant has not put VA on notice of the existence of 
any specific evidence that, if submitted, could make this 
claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for a back disorder 
on the basis that it was not well grounded, the Board 
concludes that this error was not prejudicial to him.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for asthma, this 
claim remains denied.  

The claim of entitlement to service connection for a back 
disorder is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

